Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The amendments to claims 1-3, 5-9 and 11, filed 06/04/2021 is acknowledged.
Claims 1-9 and 12-15 are pending.
Claims 12-15 are newly added.
Claim 10-11 are cancelled.
Accordingly, claims 1-9 and 12-15 are examined.

Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
 
Allowable Subject Matter
8. 	Claims 2, 12 and 13, are objected to as being dependent upon a rejected base 
claim, but would be allowable if rewritten in independent form including all of the 
limitations of the base claim and any intervening claims.


Examiner’s Response to Amendments/Remarks
35 U.S.C. § 103
9.	Applicant respectfully submits that the recitations "receiving, by the reader, said message and in response to receiving said message, attempting, by the reader, to connect with the normal mode server of the transaction network" and "determining, by the reader, that connection to the normal mode server has failed" patentably distinguish the invention of claim 1 over the over the prior art. Specifically, neither Metral et al. nor Bhat et al., taken individually or together, disclose, among other things, a "cryptogram" that is sent "by the electronic device" "to said reader" following a determination "by the reader, that connection to the normal mode server has failed," as claimed.
	Examiner respectfully, disagrees as "receiving, by the reader, said message and in response to receiving said message, attempting, by the reader, to connect with the normal mode server of the transaction network" taught by Metral Fig. 3 step 312-314, ¶¶ 0045-0047, and "determining, by the reader, that connection to the normal mode server has failed" Metral Fig 3. step 314, ¶ 0045-0047.
	Applicant also assert that Applicant notes-with respect to the allegation that the claimed "cryptogram" reads on the "Offline Payment Component 215"-there is no indication or suggestion in Bhat et al. that the "Offline Payment Component 215" is accessed or updated in the manner claimed. In sharp contrast, Applicant notes that FIG. 6 of Bhat et al. (relied upon by the Office) expressly avoids accessing or updating the "Offline Payment Component 215" if "user device 210-2" is offline- the reason being to "prevent multiple user devices 210 from having the offline mode enabled" (see [0085] of Bhat et al.) Other than an attempt to see if "user device 210-2" is online, there is no other connection attempt associated with FIG. 6 of Bhat et al. For at least this reason, Applicant submits that claim 1, as amended is allowable over the prior art of record.
	Examiner disagrees with the mappings disclose above, and the manner by which Bhat teaches the part of updating is sufficient in art.
Furthermore, Applicant notes that (FIG. 6 of Bhat et al. (relied upon by the Office) expressly avoids accessing or updating the "Offline Payment Component 215" if "user device 210-2" is offline- the reason being to "prevent multiple user devices 210 from having the offline mode enabled" ([0085] of Bhat et al.) Other than an attempt to see if "user device 2 10-2" is online, there is no other connection attempt associated with FIG. 6 of Bhat et al. For at least this reason, Applicant submits that claim 9, as amended is allowable over the prior art of record).
Examiner will like to remind the Applicant that in ¶ 0085, the determination of whether there is a connection to the server or not is made, and like in ¶ 0080 and other parts of Bhat,  the payment processing module 540, may include a program module (e.g., program module 42 of FIG.1) that processes payments for both online and offline transactions”. That is how the accessing and updating is done with Fig. 6 decision block.
 
  

Claim Rejections - 35 USC § 103

10.	In the event the determination of the status of the application as subject to AIA  3

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    

11.	Claims 1, 3-5, 7-9 and 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Metral et al., (US 20170193498 A1) in view of Bhat et al., (US 20190130386 A1).

12.	With respect to claims 1 and 9, Metral, teaches a method of managing an emergency procedure of an emergency transaction mode that can be activated in the event of a computer attack on or a failure of a transaction network, the method being carried out in a system comprising an electronic device (¶¶ [0078]), a reader (Fig. 3 “customer device”), an emergency mode server, and a normal mode server “...The transaction management system 130 may include one or more servers...” (¶¶ [0018]-[0019]) “...where the merchant 108 is directly in contact with one or more servers of the transaction management system 130...” Emphasis added, said method comprising (Abstract, ¶¶ [0039]-[0040]):
detecting, by the emergency or the normal mode server, a computer attack or a failure of the transaction network (Fig 3. step 314, ¶ 0045-0047).
receiving, by the electronic device, an activation command (¶¶ [0039], “checkout token”) from the emergency mode server causing activation of said emergency procedure, the activation command comprising an identifier (“checkout token with digital signature” ¶¶ [0025]) of the emergency procedure (“offline mode” ¶¶ 0045) and (“...the identity of the electronic device itself”, ¶¶ 0043) first encrypted data (Fig. 3 step 304, ¶¶ [0018]-[0019], [0039]-[0040], [0043]-[0048]). 
verifying, by the electronic device, that the activation command is successful, comprising verifying said first encrypted data (¶¶ [0025], [0043]-[0044]).
activating, by the electronic device, the emergency procedure and initializing a transaction between the electronic device and the reader (Fig. 3 step 314, ¶¶ [0043]-[0048]).
determining, by the reader, that connection to the normal mode server has failed (¶ [0045]).

Metral does not explicitly disclose
after activating the emergency procedure and after initializing the transaction between the electronic device and the reader, sending, by the electronic device, a message to said reader, the message comprising a consultation request for consulting the normal mode server of the transaction network.
receiving, by the reader, said message and in response to receiving said message, attempting, by the reader, to connect with the normal mode server of the transaction network.
receiving, by the electronic device, a message from the reader indicating that connection to the normal mode server has failed and in response to receiving the message - sending, by the electronic device, a cryptogram to said reader, the cryptogram comprising at least one information element about said emergency procedure. 
However, Bhat discloses 
after activating the emergency procedure and after initializing the transaction between the electronic device and the reader, sending, by the electronic device, a message to said reader, the message comprising a consultation request for consulting the normal mode server of the transaction network (Fig. 6 item 620-690, ¶¶ [0066]).
receiving, by the reader, said message and in response to receiving said message, attempting, by the reader, to connect with the normal mode server of the transaction network (“...When the merchant payment system 230 is offline ( e . g . , disconnected from the payment server 220 ) , the merchant payment system 230 may provide an offline payment request to the user device 210 via the local network 260 , receive offline payment information from the user device 210 corresponding to the offline payment request , store the offline payment information , and provide the offline payment information to the payment server 220 after re-establishing a connection with the payment server 220, ¶ [0066]).
receiving, by the electronic device, a message from the reader indicating that connection to the normal mode server has failed and in response to receiving the message sending, by the electronic device, a cryptogram (Fig. 4 item 215, “offline payment component”, Fig. 5 item 520, “Offline Mode Status Repository” ¶¶ [0066]) to said reader, the cryptogram comprising at least one information element about said emergency procedure (¶¶ [0066]).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time application was filed to simply modify the transaction information of Metral in view of Bhat in order to have a transaction information exchange with the reader of a merchant payment system.

13.	With respect to claim 3, the combination of Metral, in view of Bhat teaches all the subject matter as disclosed above in claim 1. Furthermore, Metral discloses, wherein the identifier of the emergency procedure is associated with a first value, and wherein the method further comprises verifying, by the electronic device, that the first value is greater than a second value of a procedure identifier stored in the electronic device (¶¶ [0025]).  

14.	With respect to claim 4, the combination of Metral, in view of Bhat teaches all the subject matter as disclosed above in claim 1. Furthermore, Metral discloses wherein the at least one information element about said emergency procedure of the cryptogram comprises one or more of the following:	
- a starting date for said emergency procedure;	
- an ending date for said emergency procedure;	
- said identifier of said emergency procedure (Fig. 3 item 314, Fig. 7 item 710, ¶¶ [0021], [0037]-[0038]), and 
- an indication whereby said cryptogram was generated while carrying out said
 emergency procedure (Fig. 3 item 314, Fig. 7 item 710, ¶¶ [0021], [0037]-[0038]).
With respect to “wherein the at least one information element about said emergency procedure of the cryptogram comprises one or more of the following:	
- a starting date for said emergency procedure;	
- an ending date for said emergency procedure;	
- said identifier of said emergency procedure;	and 
- an indication whereby said cryptogram was generated while carrying out said
 emergency procedure” this is nonfunctional descriptive material as it only describes the data that is contained in the emergency procedure of the cryptogram, while the data contained in the emergency procedure of the cryptogram is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

15.	With respect to claim 5, the combination of Metral, in view of Bhat teaches all the subject matter as disclosed above in claim 1. Furthermore, Metral discloses, wherein said received message comprises a transaction date, and wherein the method further comprises:	
- verifying, by the electronic device, that the transaction date lies between a starting date and an ending date for the emergency procedure (“...determining if the checkout token had expired based on time to live values assigned to the token...” ¶¶ [0025], ¶¶ [0022]),	and 
- if the transaction date is earlier than the starting date or later than the ending date for the procedure, deactivating, by the electronic device, said emergency procedure (¶¶ [0022], [0025]). 

16.	With respect to claim 7, the combination of Metral, in view of Bhat teaches all the subject matter as disclosed above in claim 1. Furthermore, Metral discloses, further comprising:
	authenticating, by the electronic device, a user of the electronic device, and wherein verifying that the activation command is successful is carried out only if the, authenticating is successful (¶¶ [0020]-[0021]).

17.	With respect to claim 8, the combination of Metral, in view of Bhat teaches all the subject matter as disclosed above in claim 1. Furthermore, Bhat discloses, further comprising - receiving, by the electronic device, a deactivation command from the reader or from the normal side server, and  deactivating, by the electronic device, said emergency procedure (Fig. 7, ¶¶ [0061], [0064] [0079]).

deactivating said emergency procedure on receiving a deactivation command causing deactivation of said emergency procedure (Fig. 7, ¶¶ [0061], [0064] [0079]).  

18.	With respect to claim 14, the combination of Metral, in view of Bhat teaches all the subject matter as disclosed above in claim 1. Furthermore, Bhat discloses wherein verifying, by the electronic device, that the activation command is successful comprises verifying that said emergency procedure is not already activated by checking value of an emergency mode flag (¶ [0075] “...To prevent the offline transaction from being processed twice , the offline payment information may include a transaction ID...”, [0080]).

19.	With respect to claim 15, the combination of Metral, in view of Bhat teaches all the subject matter as disclosed above in claim 1. Furthermore, Metral discloses generating, by the electronic device, the cryptogram by using a symmetrical cryptographic key dedicated to the emergency mode (¶ [0043]).

	
20.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Metral et al., (US 20170193498 A1) in view of Bhat et al., (US 20190130386 A1), further in view of Holtzman et al., (US 20010027439 A1).

21.	With respect to claim 6, the combination of Metral, in view of Bhat teaches all the subject matter as disclosed above in claim 1. Furthermore, Metral discloses, wherein the received message comprises the amount of the transaction, and the method further comprises, by the electronic device:	
 	- incrementing a transaction amount count (Fig. 6 step 670, 680, ¶¶ [0087]-[0089]), and 
- determining that the incremented transaction number count is less than a transaction number threshold value and if the transaction amount count is less than a transaction amount threshold value, and accepting the transaction (Fig. 8 step 820, 840, ¶¶ [0109]-[0112]).
The combination of Metral, in view of Bhat does not explicitly teaches
- incrementing a transaction number count,
However, Holtzman discloses, incrementing a transaction number count (¶¶ [0080]). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time application was filed to simply modify the transaction information of Metral and transaction information exchange of Bhat in view of Holtzman in order to have a counter for the completed transaction information exchange.


Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1)	Hayato Matsugashita (US 20180145967 A1) - Authorization server, non-transitory computer-readable medium, and authority delegating system.
2)	O’Toole et al., (US 10956894 B2) - Offline Bill Splitting System - relates to mobile payments and more particularly to a bill splitting system for use in making mobile payments to a payee offline.
3)	Hai Tang (US 20220141311 A1) - Resource Subscription Method, Device and Server, and Computer Storage Medium - relate to the technical field of resource subscription in the Internet of things, and particularly to a resource subscription method, a device, a server, and a computer storage medium.

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685